Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 15-25, 27, 29 and 30 are unclear because they depend from claim 1, which is canceled. For this action, it will be assumed that these claims were intended to depend from claim 13.
Claims 26, 28, 31 and 32 are rejected as inheriting the defect(s) of their respective parent claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 13-16 and 19-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Obuchi (US 5916950) in view of Li (US 2009/0274920).
Regarding claim 13, Obuchi teaches a pencil body (col. 9, ll. 25-26) for a writing, tracing, drawing or coloring pencil, the body having a composition comprising, by weight, with respect to a total weight of the body: between 50% and 95% of a mixture (100 parts by weight of polyester to 0.1-70 parts by weight of filler, col. 4, ll. 13-21) of polylactic acid (a1) and polybutylene succinate (a2, col. 6, ll. 49-50) in a ratio by weight of polylactic acid/polybutylene succinate that is between 90/10 and 60/40 (75/25 to 25/75; col. 4, ll. 15-17) and between 5% and 50% of a filler (0.1-70 parts by weight of filler to 100 parts by weight of polyester, col. 4, ll. 19-20).
Obuchi does not teach that the filler is an organic filler.
Li teaches an organic filler (¶0005).
Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have replaced the inorganic filler of Obuchi with an organic filler as taught by Li for the purpose of being more environmentally friendly (Li, ¶0005).
Regarding claim 14, the combination of Obuchi and Li teaches the pencil body as claimed in claim 13, wherein the ratio by weight of the polylactic acid/polybutylene succinate is between 80/20 and 65/45 (Obuchi; 75/25 to 25/75; col. 4, ll. 15-17).
Regarding claim 15, the combination of Obuchi and Li teaches the body as claimed in claim [13], wherein the composition comprises, by weight, with respect to the total weight of the body: between 
Regarding claim 16, the combination of Obuchi and Li teaches the pencil body as claimed in claim [13], wherein the filler is wood fibers (Li, ¶0005).
Regarding claim 19, the combination of Obuchi and Li teaches the pencil body as claimed in claim [13], wherein the filler is between 7 and 40% (Obuchi, col. 4, ll. 13-21).
Regarding claim 20, the combination of Obuchi and Li teaches the pencil body as claimed in claim [13], wherein the filler is between 8 and 30% (Obuchi, col. 4, ll. 13-21).
Regarding claim 21, the combination of Obuchi and Li teaches the pencil body as claimed in claim [13], wherein the filler is between 9 and 20% (Obuchi, col. 4, ll. 13-21).
Regarding claim 22, the combination of Obuchi and Li teaches the pencil body as claimed in claim [13], wherein the filler is 10% (Obuchi, col. 4, ll. 13-21).
Regarding claim 23, the combination of Obuchi and Li teaches the pencil body as claimed in claim [13], wherein the mixture of polylactic acid/polybutylene succinate is in a ratio between 80/20 and 70/30 (Obuchi, col. 4, ll. 13-21).
Regarding claim 24, the combination of Obuchi and Li teaches the pencil body as claimed in claim [13], wherein the filler does not comprise a crystalline inorganic filler containing more than 10% of SiO2 (the filler of li does not include SiO2).
Regarding claim 25, the combination of Obuchi and Li teaches the pencil body as claimed in claim [13], wherein the composition further comprises between 0.1% and 10% by weight of an adhesion agent (Li, MA-PLA), with respect to the total weight of the body.

Regarding claim 27, the combination of Obuchi and Li teaches the pencil body as claimed in claim [13], wherein the composition further comprises an additive (Obuchi, col. 8, ll. 1-5).
Obuchi does not teach that the additive is between 0.1% and 10% by weight with respect to the total weight of the body.
Obuchi discloses that the amount of additive needs to be optimized to be effective for its intended purpose, e.g., retarding flames (col. 8, ll. 1-5).  Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the combination of Obuchi and Li by making the percentage by weight of the additive be between 0.1% and 10% as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 28, the combination of Obuchi and Li teaches the pencil body as claimed in claim 27, wherein the additive is an additive selected from the group consisting of: dyes and/or pigments, blowing agents, processing aids, lubricants, slip agents, modifiers of the performance of the polylactic acid and their mixtures (Obuchi, lubricants, col. 8, ll. 1-5).
Regarding claim 29, the combination of Obuchi and Li teaches the pencil body as claimed in claim [13], wherein the pencil body is extrudable (Obuchi, col. 8, ll. 23-26).
Regarding claim 30, the combination of Obuchi and Li teaches a writing, tracing, drawing or coloring pencil comprising the pencil body as claimed in claim 1 (Obuchi col. 9, ll. 25-26).
Regarding claim 31, the combination of Obuchi and Li teaches the pencil as claimed in claim 30, wherein the pencil is obtained by extrusion (Obuchi, col. 8, ll. 23-26).
Claim(s) 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Obuchi and Li as applied to claim 13 above, and further in view of Wang (CN 105907061 A).
Regarding claim 17, the combination of Obuchi and Li teaches the pencil body as claimed in claim [13], but does not teach that the filler comprises shellfish shells.
Wang teaches a filler that comprises shellfish shells (“oyster powder”, fourth paragraph of “invention contents”, see page 2 of the attached translation).
Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have made the combination of Obuchi and Li with a filler that comprises shellfish shells, wherein doing so would merely be a matter of using elements of a filler known to provide PLA/PBS mixtures with good mechanical properties (Wang, Abstract).
Regarding claim 18, the combination of Obuchi and Li teaches the pencil body as claimed in claim [13], but does not teach that the filler comprises ground oyster shells.
Wang teaches a filler that comprises ground oyster shells (“oyster powder”, fourth paragraph of “invention contents”, see page 2 of the attached translation).
Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have made the combination of Obuchi and Li with a filler that comprises ground oyster shells, wherein doing so would merely be a matter of using elements of a filler known to provide PLA/PBS mixtures with good mechanical properties (Wang, Abstract).
Claim(s) 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Obuchi and Li as applied to claim 13 above, and further in view of Muller (US 3704071).
Regarding claim 32, the combination of Obuchi and Li teaches the pencil as claimed in claim 30, but does not teach that the pencil is a graphite pencil or a colored pencil.
Muller teaches a pencil with a graphite core (col. 5, ll. 15-17 and 39-41).
.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 12-15 and 17-32 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12-16 and 19-31 of copending Application No. 17/274372 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the reference application “anticipate” the pending claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Pending Claims
Reference Claims
13. (New) A pencil body for a writing, tracing, drawing or coloring pencil, the body having a composition comprising, by weight, with respect to a total weight of the body: between 50% and 95% of a mixture of polylactic acid and polybutylene succinate in a ratio by weight of polylactic acid/polybutylene succinate that is between 90/10 and 60/40 and between 5% and 50% of a filler that comprises an organic filler.
12. (New) A pencil body for a writing, tracing, drawing or coloring pencil, the body having a composition comprising, by weight, with respect to a total weight of the body: between 50% and 95% of a mixture of polylactic acid and polybutylene succinate in a ratio by weight of polylactic acid/polybutylene succinate that is between 90/10 and 60/40 and between 5% and 50% of a filler that is shellfish shells and/or calcium carbonate.
14. (New) The pencil body as claimed in claim 13, wherein the ratio by weight of polylactic acid/polybutylene succinate is between 80/20 and 65/45.
13. (New) The pencil body as claimed in claim 12, wherein the ratio by weight of polylactic acid/polybutylene succinate is between 80/20 and 65/45.
15. (New) The body as claimed in claim 1, wherein the composition comprises, by weight, with respect to the total weight of the body: between 70% and 90% of a mixture of polylactic acid and polybutylene succinate in a ratio by weight of polylactic acid/polybutylene succinate 


15. (New) The pencil body as claimed in claim 12, wherein the filler is shellfish shells.
18. (New) The pencil body as claimed in claim 1, wherein the filler comprises ground oyster shells.
16. (New) The pencil body as claimed in claim 12, wherein the filler further comprises ground oyster shells.
19. (New) The pencil body as claimed in claim 1, wherein the filler is between 7 and 40%.

19. (New) The pencil body as claimed in claim 12, wherein the filler is between 7 and 20%.

20. (New) The pencil body as claimed in claim 1, wherein the filler is between 8 and 30%.
20. (New) The pencil body as claimed in claim 12, wherein the filler is between 8 and 20%.

21. (New) The pencil body as claimed in claim 1, wherein the filler is between 9 and 20%.
21. (New) The pencil body as claimed in claim 1, wherein the filler is between 10 and 20%.

22. (New) The pencil body as claimed in claim 1, wherein the filler is 10%.
21. (New) The pencil body as claimed in claim 1, wherein the filler is between 10 and 20%.

23. (New) The pencil body as claimed in claim 1, wherein the mixture of polylactic acid/polybutylene succinate is in a ratio between 80/20 and 70/30.
22. (New) The pencil body as claimed in claim 12, wherein the mixture of polylactic acid/polybutylene succinate is in a ratio between 80/20 and 70/30.

24. (New) The pencil body as claimed in claim 1, wherein the filler does not comprise a crystalline inorganic filler containing more than 10% of SiO2.
23. (New) The pencil body as claimed in claim 12, wherein the filler does not comprise a crystalline inorganic filler containing more than 10% of SiO2.

25. (New) The pencil body as claimed in claim 1, wherein the composition further comprises between 0.1% and 10% by weight of an adhesion agent, with respect to the total weight of the body.
24. (New) The pencil body as claimed in claim 12, wherein the composition further comprises between 0.1% and 10% by weight with respect to the total weight of the body of an adhesion agent.

26. (New) The pencil body as claimed in claim 25, wherein the adhesion agent is polylactic acid grafted by maleic anhydride.
25. (New) The pencil body as claimed in claim 24, wherein the adhesion agent is polylactic acid grafted by maleic anhydride.

27. (New) The pencil body as claimed in claim 1, wherein the composition further comprises between 0.1% and 10% by weight of an additive, with respect to the total weight of the body.
26. (New) The pencil body as claimed in claim 12, wherein the composition further comprises between 0.1% and 10% by weight with respect to the total weight of the body of an additive.
performance of the polylactic acid and their mixtures.

28. (New) The pencil body as claimed in claim 27, wherein the additive is an additive selected from 



28. (New) The pencil body as claimed in claim 12, wherein the pencil body is extrudable.

30. (New) A writing, tracing, drawing or coloring pencil comprising the pencil body as claimed in claim 1.
29. (New) A writing, tracing, drawing or coloring pencil comprising the pencil body as claimed in claim 12.

31. (New) The pencil as claimed in claim 30, wherein the pencil is obtained by extrusion.

30. (New) The pencil as claimed in claim 29, wherein the pencil is obtained by extrusion.

32. (New) The pencil as claimed in claim 30, wherein the pencil is a graphite pencil or a colored pencil.

31. (New) The pencil as claimed in claim 29, wherein the pencil is a graphite pencil or a colored pencil.



It is clear that all the elements of claim 13 of this application are to be found in claim 12 of the reference application.  The difference between claim 13 of this application and claim 12 of the reference application lies in the fact that the reference application claim includes more specific elements and is thus much more specific.  In particular, the only difference is that the pending claim recites a filler that “comprises an organic filler” and the reference application claim recites a filler that “is shellfish shells and/or calcium carbonate”. Thus the invention of claim 12 of the reference application is in effect a “species” of the “generic” invention of claim 13.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since claim 13 is anticipated by claim 12 of the reference application, it is not patentably distinct therefrom.
The remainder of the claims are “anticipated” by the reference application claims matched in the table above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patents 6710135 and 7160977 are cited as being directed to the state of the art of biodegradable polymers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY S OLIVER whose telephone number is (571)270-3787. The examiner can normally be reached Monday-Friday, 7-3 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on (571)270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRADLEY S OLIVER/Examiner, Art Unit 3754                                                                                                                                                                                                        
/DAVID P ANGWIN/Supervisory Patent Examiner, Art Unit 3754